Citation Nr: 1228267	
Decision Date: 08/16/12    Archive Date: 08/21/12

DOCKET NO.  10-36 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1952 to April 1956.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in Cleveland, Ohio.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  There is an approximate balance of positive and negative evidence as to whether the Veteran's bilateral hearing loss is related to service.

2.  There is an approximate balance of positive and negative evidence as to whether the Veteran's tinnitus is related to service.


CONCLUSIONS OF LAW

1.  Resolving doubt in favor of the Veteran, service connection for bilateral hearing loss is warranted.  See 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2011).

2.  Resolving doubt in favor of the Veteran, service connection for tinnitus is warranted.  See 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus are granted, as explained below.  As such, the Board finds that any error under the VCAA with regard to the Veteran's claims is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

With respect to hearing loss, VA has specifically defined what is meant by a "disability" for the purpose of service connection.  38 C.F.R. § 3.385 (2011).  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  See id.

The Veteran served on active duty from April 1952 to April 1956 in the Air Force.  He claims that he has bilateral hearing loss and tinnitus as a result of acoustic trauma in service.  He asserts that in service, he was exposed to loud noise from operating heavy equipment, including bull dozers, and from diesel engines.  See Claim, March 2009; VA Examination report, July 2009.

As an initial matter, the Board notes that the Veteran has not alleged that he was ever in combat, and combat experience is not shown on his DD Form 214.  Therefore, the Board finds that the presumptions provided in 38 U.S.C.A. § 1154(b) are not for application.

The Veteran's DD Form 214 reflects that his occupational specialty was that of an electrician, which the Veteran readily admitted to the July 2009 VA examiner.  At the same time, however, the Board acknowledges that an October 1952 service treatment record reflects that the Veteran injured his left hand (laceration) on the fan belt of a machine, and an August 1954 service treatment record reflects that the Veteran complained of experiencing pain, "especially toward the end of his day as a heavy equipment operator."  In light of these service treatment records, the Board finds the Veteran's lay statements regarding exposure to loud noise from heavy equipment and diesel engines to be credible and, therefore, acoustic trauma is conceded in this case.

Also, with regard to the veteran's service treatment records, his April 1952 entrance examination report, as well as his March 1956 separation examination report, both reflect that the Veteran's hearing was measured as normal in both ears at 15/15 feet using a whispered voice.

Post-service, a June 1994 VA treatment record reflects that the Veteran complained of decreased hearing acuity, gradual for several years, and that he had a history of noise exposure from heavy equipment and power tools in service.  He also reported experiencing continuous tinnitus.  Audiological testing was performed, and pure tone air conduction thresholds were recorded as follows:


Hertz (decibels)

250
500
1000
2000
3000
RIGHT
35
30
30
35
55
LEFT
20
10
25
50
60

The Board notes that the threshold for 4000 hertz was not included in the report.  Speech recognition ability was measured as 100 percent in both ears.  See 38 C.F.R. § 3.385.  The examiner recorded a diagnosis of bilateral mild to moderately severe sloping sensorineural hearing loss, but with very good speech recognition.  

The Veteran was provided with a VA examination relating to his claim in July 2009.  The examiner noted the Veteran's reported history of normal, 15/15 feet whispered voice hearing tests at enlistment and separation from service.  The Veteran reported that he was an electrician in service, but was also assigned as a heavy equipment operator.  He reported that he was not required to wear hearing protection in service.  He also reported participating in competitive shooting of firearms without protection during his first year in service.  Post-service, the examiner noted a history of working as a civilian heavy equipment operator from 1956 to 1957, and then as a carpenter until 1994.  The Veteran reported that his primary noise exposure was to power tools working as a carpenter post-service.  He also reported that presently his hobby was carpentry.  The Veteran also complained of tinnitus bilaterally, which he reported he began to notice in 1953 as well as his hearing problems.  Audiological testing was performed, and pure tone air conduction thresholds were recorded as follows:


Hertz (decibels)

500
1000
2000
3000
4000
Avg
RIGHT
25
40
60
65
80
61
LEFT
30
40
65
65
70
60

Speech recognition ability was measured as 76 percent in the right ear and 78 percent in the left ear (using Maryland CNC word lists).  See 38 C.F.R. § 3.385.  The examiner recorded a diagnosis of right normal to severe sensorineural hearing loss, and left mild to severe sensorineural hearing loss.  A diagnosis of tinnitus was also recorded.  The examiner noted in her report that the whispered voice test (at enlistment and separation) was not a valid examination of hearing and could neither prove nor disprove normal hearing sensitivity.  She opined that because the veteran did not have any audiometric examinations upon his discharge, and in light of his report that his hearing loss and tinnitus began in service, it is at least as likely as not that his hearing loss and tinnitus had their onset in service and worsened with subsequent civilian noise exposure.

The Board acknowledges that because the Veteran's pure tone thresholds exceeded 40 decibels at 1000 to 4000 hertz bilaterally on examination in July 2009, he clearly has a current hearing loss disability as defined in 38 C.F.R. § 3.385.  Likewise, the Board acknowledges that auditory thresholds exceeded 40 decibels at 3000 hertz bilaterally in June 1994, thereby meeting the 38 C.F.R. § 3.385 criteria at that time.

In light of the above conceded acoustic trauma in service, as well as the July 2009 VA examiner's opinion that the Veteran's bilateral hearing loss and tinnitus had their onset in service, and in light of the Veteran's competent lay history of experiencing tinnitus since service, the Board finds that service connection for bilateral hearing loss and tinnitus is warranted.  While the Board acknowledges that the Veteran admits to significant post-service noise exposure, which was also noted by the July 2009 VA examiner, and although several years passed between the Veteran's service and the first record of complaint, in light of the uncontradicted opinion of the July 2009 VA examiner linking the Veteran's bilateral hearing loss and tinnitus disabilities to service, the Board finds that the evidence is at least in relative equipoise and, therefore, the Board has resolved doubt in favor of the Veteran.

In sum, having resolved doubt in favor of the Veteran, the Board will grant the Veteran's claims for service connection for bilateral hearing loss and tinnitus.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


